Case 3:17-cv-01104-VLB Document 82-19 Filed 05/15/19 Page 1 of 4




                  Exhibit 20
              Case 3:17-cv-01104-VLB Document 82-19 Filed 05/15/19 Page 2 of 4
                                                 Sunday, September 17, 2017 at 6:43:29 AM Paciﬁc Daylight Time



Subject: Re: quesaon about tenure review dates
Date: Friday, February 27, 2015 at 12:42:32 PM Paciﬁc Standard Time
From: John Dovidio <john.dovidio@yale.edu>
To:      Susan Byrne <susan.byrne@yale.edu>
CC:      Bosward, Pamela <pamela.bosward@yale.edu>
Yup, the August 18th date is the key one for materials. But we can talk more in a couple of days. It's not beach
weather here, but it is nice to get out of the cold and snow, even for a liWle bit.

Sent from my iPhone

On Feb 27, 2015, at 8:20 AM, Susan Byrne <susan.byrne@yale.edu> wrote:


       Thanks to you both-
       Now that Pam has sent a readable version, I can see the dates, which as you say don't show much
       diﬀerence for my responsibiliaes. My preference would be for a tenure review in spring 2016, to allow
       ame for reviews of my newest book to be out, but it looks like that is not an opaon under either
       calendar, so I'll just jump in the water now.

       Hopefully, that is what you are doing in sunny California?
       Sue

       From: John Dovidio <john.dovidio@yale.edu>
       Date: Friday, February 27, 2015 11:03 AM
       To: "Bosward, Pamela" <pamela.bosward@yale.edu>, Susan Byrne <susan.byrne@yale.edu>
       Subject: Re: quesaon about tenure review dates

       Sue,

       In the transiaon, we encourage people to use the new dates but all them to use the old dates. The
       least change was in the tenure guidelines, mainly moving the requests to referees earlier so that we get
       more referees to agree.

       Which dates do you see are most criacal. We can talk about this, too, when we get together.

       Jack

       Sent from my iPhone

       On Feb 27, 2015, at 7:25 AM, Bosward, Pamela <pamela.bosward@yale.edu> wrote:


              Dear Susan,
              I believe that current is what we are following at this ame and the proposed is sall
              upcoming. I have cc’d Jack Dovidio on this email so he can weigh in (although he is
              away unal Monday).
              Pam

              From: Susan Byrne [mailto:susan.byrne@yale.edu]

                                    INITIAL DISCOVERY PROTOCOLS                                                   Page 19 of 28
                                                                                                            P166
Case 3:17-cv-01104-VLB Document 82-19 Filed 05/15/19 Page 3 of 4


Sent: Friday, February 27, 2015 10:20 AM
To: Bosward, Pamela
Subject: Re: quesaon about tenure review dates

Dear Pam,
Thank you very much! Do you know which ametable is to be followed for this year? That
is, is "current" correct for processes starang now? Or have the "proposed revisions" been
put into play?

Sorry to be a bother, but I want to get this right, and my department chair seems to be
giving me the opaon on the dates.
Yours,
Sue

From: "Bosward, Pamela" <pamela.bosward@yale.edu>
Date: Friday, February 27, 2015 9:59 AM
To: Susan Byrne <susan.byrne@yale.edu>
Cc: "Sweigard, Julie" <julie.sweigard@yale.edu>
Subject: FW: quesaon about tenure review dates

Dear Susan,
Please ﬁnd a copy of the ametable which should be easier for you to read.
Best,
Pam Bosward

From: Sweigard, Julie
Sent: Friday, February 27, 2015 8:54 AM
To: Bosward, Pamela
Subject: FW: quesaon about tenure review dates

Pam,

Would you be able to answer Susan’s quesaons?

Thank you,

Julie Sweigard
Office of the FAS Dean/ Office of the Provost
Yale University
I Hillhouse Avenue, New Haven, CT
203-432-7189

From: Susan Byrne [mailto:susan.byrne@yale.edu]
Sent: Friday, February 27, 2015 7:55 AM
To: Sweigard, Julie
Subject: quesaon about tenure review dates

Dear Julie,
My department chair has told me that there are two possible calendars for my upcoming
tenure review, and has asked which I want to follow. Unfortunately, she only has one of
those calendars, and she suggested that I contact the Dean's oﬃce to get the other. I'm
aWaching here the one sent to me by my chair, which does have a column idenaﬁed as


                      INITIAL DISCOVERY PROTOCOLS                                             Page 20 of 28
                                                                                            P167
Case 3:17-cv-01104-VLB Document 82-19 Filed 05/15/19 Page 4 of 4


"current dates," but that column is obscured.

Do you have the exisang calendar in a readable state? If so, that would be great. Also,
given that the document I received is called "proposed revision," I would love to know
which version is "current" and proper for this year. I don't want to make any mistakes in
the process, as you might imagine!
Thank you-
Sue

Susan Byrne
Associate Professor of Spanish
Department of Spanish & Portuguese
203-432-1162
susan.byrne@yale.edu
- --- -- . ----




                       INITIAL DISCOVERY PROTOCOLS                                            Page 21 of 28
                                                                                            P168
